UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4316



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DWAYNE LAMONT SOLOMON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-02-348)


Submitted:   December 31, 2003            Decided:   August 3, 2004


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Sandra
Jane Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwayne Lamont Solomon appeals his conviction and 396

month sentence entered pursuant to his guilty plea to possession

with intent to distribute cocaine hydrochloride, in violation of 21

U.S.C. § 841(a)(1)-(b)(1)(B) (2000), possession of a firearm as a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)

(2000), and carrying a firearm during a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (2000).         On appeal,

Solomon’s attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), and Solomon has filed a pro se

brief as well.

           First, Solomon, through counsel, asserts he was not

competent to enter a guilty plea.    We review this claim for plain

error.   United States v. Olano, 507 U.S. 725, 731-32 (1993).   This

claim is meritless.    The record reveals no grounds for Solomon to

challenge his competence.    Dusky v. United States, 362 U.S. 402,

462 (1960); United States v. General, 278 F.3d 389, 395-96 (4th

Cir. 2002).

           Second, Solomon, pro se, raises several challenges to the

voluntariness of his plea agreement.    We review these claims for

plain error.     General, 278 F.3d at 393.   Solomon’s plea colloquy

and his statements at the plea colloquy reveal these claims are

meritless.    United States v. DeFusco, 949 F.2d 114, 119 (4th Cir.

1991).


                                - 2 -
          Third, Solomon, pro se, claims that the Government failed

to comply with 21 U.S.C. § 851 (2000), and that he was deprived of

his right to allocution.    The record reveals that these claims are

meritless.

          Fourth,   Solomon,     pro   se,    asserts    his   counsel   was

ineffective. These claims are waived, United States v. Willis, 992

F.2d 489, 490 (4th Cir. 1003), and sound in habeas.            United States

v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).

          Accordingly,     we    affirm      Solomon’s   convictions     and

sentences.   In accordance with Anders, we have reviewed the entire

record in this case and find no other meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.      If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.      Counsel’s motion must state that a

copy thereof was served on the client.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED


                                  - 3 -